Opinion
THE COURT.*
The Supreme Court of the United States granted certiorari after our decision in People v. Robbins (1980) 103 Cal.App.3d 34 [162 Cal.Rptr. 780]. On July 1, 1981, the United States Supreme Court issued its mandate, in Robbins v. State of California, 453 U.S. 420 [69 L.Ed.2d 744, 101 S.Ct. 2841], remanding the cause to this court “for further proceedings not inconsistent with [its] opinion.... ” No disposition other than reversal would be consistent with that opinion.
The judgment is reversed. The purported appeal from the order denying suppression of evidence is dismissed.

 Before Caldecott, P. J., Rattigan, J., and Christian, J.